The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For claim interpretation purposes the Examiner notes that the requirement in claim 1 of “a content of the surface modifying material not attached to the metal oxide particles is 60% by mass or less…” allows for no non-attached surface modifying material.  Claim 3, however, requires at least 20% (up to 60%) non-attached material.

Claims 1, 2 and 4 to 13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Monickam et al.
	Monickam et al. teach a nanocomposite composition for optical applications.  While the entire teachings in Monickam et al. are relied upon in this rejection, the Examiner draws specific attention to Example 1 in paragraph 402 for discussion purposes.  This teaches capping zirconia nano-crystals with silane coupling agents.  This meets the metal oxide particle having a refractive index of 1.7 or higher in claim 1 (as well as claim 6) and a surface modifying material.  Paragraphs 311 and 312 teach a specific D50 range of from 50 to 100 nm for the metal oxide components, i.e. zirconia, such that the skilled artisan would have immediately envisioned such a D50 value for the zirconia in Example 1.
	The final zirconia is dispersed in PGMEA such that this meets the claimed dispersion liquid.
	This differs from that claimed in that it does not specifically teach a content of surface modifying agent not attached of 60% by mass or less.  It is the Examiner’s position, though, that this limitation is inherently met by the teachings in Monickam et al.	
	Again, referring to Example 1, note that after capping agents are added to the zirconia suspension, the systems undergoes reflux multiple times which will remove unreacted components.  Subsequently the solids (i.e. surface modified zirconia) are precipitated out, undergo centrifuge and is “further cleaned” by more centrifuge and re-precipitation.  That is, the product is “further cleaned” multiple times such Monickam et al. go to great efforts to purify and “clean” the product therein.  These varied and multiple steps will result in a product that is extremely “clean” and will be expected to contain very little, if any, unreacted silane capping agent.  As such it follows that the zirconia in Example 1 would be expected to inherently meet the requirements of this limitation and the liquid in claim 1 is inherently taught by Monickam et al.
	For claim 2 note that it has been established that the product in Monickam et al. is the same as that claimed such that any property associated with the claimed liquid will likewise be expected to be associated with the prior art liquid.
	For claim 4 please see that the capping agent in Example 1 contains an alkoxy group.
	For claim 5 see paragraph 28 which teaches phenyl trimethoxysilane capping agents.
	For claim 6, in addition to that noted supra, see paragraph 26.
	For claim 7, see paragraphs 36 and 64 and on, which teach various polymers and monomers that can be present in the composition.  
	For claims 8 to 13, please see paragraph 4 which refers to encapsulating LED devices.  See also paragraph 110.

Claims 1 to 4 and 6 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Monickam et al.
	As an alternative to the above rejection the following rejection is made as well using different rejection rationale.
	The amount of metal oxide particle in the claimed dispersion liquid is not defined.  Likewise the amount of surface modifying material is not defined.  The only amount claimed is the amount of not attached material based on the total content of metal oxide particles and surface modifying material.  As noted supra, the teachings of Monickam et al. are directed to metal oxides in which all of the surface modifying agent is inherently attached.
	Furthermore the surface modifying material in these claims can be any material and particularly is “met” by silanes having an alkoxy group (as found in claim 4).
	With this in mind, if the silanes used are the same, the Examiner can find no difference in the claimed liquid between surface modifying material that is not attached to the metal oxide and a silane adhesion promoter that is added to the subsequent dispersed metal oxide.  
	For instance, see that the silane capping agent (i.e. surface modifying agent) can be 3-aminopropyltriethoxysilane or 3-[(methacryloyloxy)propyltrimethoxysilane.  See paragraph 28.  See also paragraph 41 in which the silane adhesion promoters can be 3-aminopropyltriethoxysilane or 3-[(methacryloyloxy)propyltrimethoxysilane.  Again, there does not appear to be any type of distinction between “not attached” silane coupling agent and the same adhesion promoter which is subsequently added.
	Given the extreme breadth of the amount of surface modifying material that is not attached in the claimed dispersion liquid, one having ordinary skill in the art, when add-ing either 3-aminopropyltriethoxysilane or 3-[(methacryloyloxy)propyltrimethoxysilane in an amount within the teachings of Monickam et al., could and will fall within the claimed range of 60 mass% or less.
	To better explain, please note the following for exemplary purposes.
	Paragraph 41 teaches that the adhesion promoter can be either 3-aminopropyl triethoxysilane or 3-[(methacryloyloxy)propyl]trimethoxysilane.  These can be added in an amount of from .5 wt% to 30 wt% based on the monomer, oligomer and/or polymer.  For the purpose of this explanation the Examiner will assume an amount of 25 wt% based on the monomer, oligomer and/or polymer.  
	Paragraph 35 teaches an amount of from 10 to 90 wt% nanocrystal (i.e. metal oxide) based on the weight of the monomer, oligomer and/or polymer.  For the purpose of this explanation the Examiner will assume an amount of 50 wt%.
	Thus when 3-aminopropyltriethoxysilane or 3-(methacryloyloxy)propyltrimethoxy silane is used as both the surface modifying material (completely attached) there is no distinction between any such adhesion promoter and any claimed not attached surface modifying material.  Given the scenario above, which is embraced by Monickam et al., this results in 75 wt% total (nanocrystal and adhesion promoter, based on the total monomer, oligomer and/or polymer) with 25 wt% being not attached.  This corresponds to 33 wt% based on total content of metal oxide and surface modifying material and meets the requirements of both claims 1 and 3.
	The Examiner recognizes that she has selected specific amounts from the teach-ings in Monickam et al. to arrive at this amount but the amounts in Monickam et al. are broad such that she could have easily selected hundreds of variations of the amounts therein and arrived at amounts that would fall within the breadth of the claims.  This is true particularly when selecting from the amounts of each component specifically delineated therein.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).  
	Given this interpretation of the claims, the dispersion liquid of claims 1 and 3 is rendered obvious.  
	For claims 2, 4 and 6 to 13 see the rejection rationale supra as it presently applies.
	The Examiner recognizes that this specific interpretation does not apply to claim 5 which limits the surface modifying agents to ones that are not embraced by the silane adhesion promoters in Monickam et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
8/10/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765